—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 22, 1990, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On May 11, 1989, the defendant was arrested for criminal possession of a controlled substance. Ten months later, on March 5, 1990, the defendant was again arrested, and charged with criminal possession of two clear plastic bags containing cocaine. On appeal, the defendant contends that the Supreme Court erred in permitting evidence of his subsequent possession of narcotics to be introduced at the trial stemming from his May 11, 1989, arrest. We agree. The evidence of the defendant’s subsequent possession of cocaine was only minimally probative of the issue of whether he knowingly and intentionally possessed a controlled substance on May 11, 1989, and should have been excluded in view of the potential for prejudice (see, People v Gregory, 175 AD2d 878; People v Carr, 157 AD2d 794). However, in view of the overwhelming evidence of the defendant’s guilt, and the court’s instructions to the jury, which emphasized the limited purpose of the evidence concerning the defendant’s subsequent possession of narcotics, we find that the error was harmless (see, People v Crimmins, 36 NY2d 230; People v Stevenson, 179 AD2d 832). Lawrence, J. P., Eiber, Miller and Pizzuto, JJ., concur.